—Judgment, *274Supreme Court, New York County (Clifford Scott, J.), rendered November 2, 1994, convicting defendant, upon his plea of guilty, of assault in the first degree, and sentencing him, as a second violent felony offender, to a term of 5 to 10 years, unanimously affirmed.
The sentence for this vicious assault was not excessive. We have reviewed defendant’s other claims, including those made in his two pro se supplemental briefs, and find that they were either waived by operation of defendant’s guilty plea or are completely without merit.
The unpublished decision and order of this Court entered herein on October 10, 1995 is hereby recalled and vacated. Concur—Ellerin, J. P., Wallach, Ross, Asch and Mazzarelli, JJ.